DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Paulis on 2/3/2021.
The application has been amended as follows: 
         1. (Currently Amended) A packet processing system: a processor; and a memory having instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising sending a copy of at least a portion of a plurality of data packets associated with a service function chain to at least two virtual network functions of a plurality of virtual  functions operating in parallel, receiving, from the at least two virtual network functions, processed packets comprising the copy of at least the portion of the plurality of data packets that have been  processed, in parallel, by the at least two virtual network functions, and combining the processed packets and at least the portion of the plurality of data packets.
       8. (Currently Amended) A method comprising: sending, by a packet processing system comprising a processor, a copy of at least a portion of a plurality of data packets operating in parallel, receiving, by the packet processing system, from the at least two virtual network functions, processed packets comprising the copy of at least the portion of the plurality of data 4Application No.: 16/587,500Response to the OA mailed on September 17, 2020 Docket No.: 2016-1373CON/27.5969USC1packets associated with the service function chain that have been, processed, in parallel, by the at least two virtual network functions; and combining, by the packet processing system, the processed packets and at least the portion of the plurality of data packets.

15. (Currently Amended) A computer-readable storage medium having instructions stored thereon that, when executed by a processor of a packet processing system, cause the processor to perform operations comprising: sending a copy of at least a portion of a plurality of data packets associated with a service function chain to at least two virtual network functions of a plurality of virtual network functions operating in parallel, receiving, from the at least two virtual network functions, processed packets comprising the copy of at least the portion of the plurality of data packets that have been processed, in parallel, by the at least two virtual network functions; and combining the processed packets and at least the portion of the plurality of data packets.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Sood et al, Rajagopal et al and Sharma et al fail to disclose
        1. (Currently Amended) A packet processing system: a processor; and a memory having instructions stored thereon that, when executed by the processor, cause the sending a copy of at least a portion of a plurality of data packets associated with a service function chain to at least two virtual network functions of a plurality of virtual  functions operating in parallel, receiving, from the at least two virtual network functions, processed packets comprising the copy of at least the portion of the plurality of data packets that have been  processed, in parallel, by the at least two virtual network functions, and combining the processed packets and at least the portion of the plurality of data packets.
       8. (Currently Amended) A method comprising: sending, by a packet processing system comprising a processor, a copy of at least a portion of a plurality of data packets associated with a service function chain to at least two virtual network functions of a plurality of virtual network functions operating in parallel, receiving, by the packet processing system, from the at least two virtual network functions, processed packets comprising the copy of at least the portion of the plurality of data 4Application No.: 16/587,500Response to the OA mailed on September 17, 2020 Docket No.: 2016-1373CON/27.5969USC1packets associated with the service function chain that have been, processed, in parallel, by the at least two virtual network functions; and combining, by the packet processing system, the processed packets and at least the portion of the plurality of data packets.

15. (Currently Amended) A computer-readable storage medium having instructions stored thereon that, when executed by a processor of a packet processing system, cause the processor to perform operations comprising: sending a copy of at least a portion of a plurality of data packets associated with a service function chain to at least two virtual network functions of a plurality of virtual network functions operating in parallel, receiving, from the at least two virtual network functions, processed packets comprising the copy of at least the portion of the plurality of data packets that have been processed, in parallel, by the at least two virtual network functions; and combining the processed packets and at least the portion of the plurality of data packets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416